Name: Commission Regulation (EEC) No 2947/84 of 22 October 1984 amending Regulation (EEC) No 1810/84 on the application of a special intervention measure for common wheat of bread-making quality at the beginning of the 1984/85 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 84 Official Journal of the European Communities No L 278/5 COMMISSION REGULATION (EEC) No 2947/84 of 22 October 1984 amending Regulation (EEC) No 1810/84 on the application of a special interven ­ tion measure for common wheat of bread-making quality at the beginning of the 1984/85 marketing year HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is hereby added to Article 1 of Regulation (EEC) No 1810/84 : '5 . Offers for intervention may be withdrawn in cases where application of the percentage reduc ­ tion under the terms of the second indent of Article 3 (2) would result in the acceptance of a quantity of less than 80 tonnes . In that case, the security referred to in paragraph 4 shall be released. In the event of the application of the first subpara ­ graph, the quantities concerned may not be allo ­ cated to the other persons who submitted offers .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas the cost of testing and transporting common wheat offered for intervention pursuant to Commis ­ sion Regulation (EEC) No 1 810/84 (3) is borne by the person making the offer and may prove excessive when, after the percentage reduction laid down is applied, the quantity eligible is below a certain weight ; whereas, in order to offset the disadvantages which could arise therefrom, the persons who have offered the wheat into intervention should be autho ­ rized to withdraw the quantities in question without impairing their right to the release of the security ; whereas, in the interest of sound management, the quantities withdrawn in this way should not be allo ­ cated to the other persons who submitted offers ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 170, 29 . 6 . 1984, p. 33 .